UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2376


NATHAN STURDIVANT,

                Plaintiff – Appellant,

          v.

JOHN MCHUGH, Honorable, Department of the Army; SECRETARY OF
THE ARMY,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-00586-LO-JFA)


Submitted:   July 26, 2010                 Decided:   August 16, 2010


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan Sturdivant, Appellant Pro Se. Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nathan Sturdivant appeals the district court’s order

granting summary judgment to Defendant in this action brought

under Title VII of the Civil Rights Act of 1964, as amended.                     We

have     reviewed   the   record       and      find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Sturdivant    v.    McHugh,       No.   1:09-cv-00586-LO-JFA     (E.D.

Va., filed Nov. 19, 2009 & entered Nov. 20, 2009).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials        before   the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2